WINANS, Justice.
The defendant herein was, by an information filed on or about the 8th day of December, 1971 in the Circuit Court of Fall River County, South Dakota, charged with the crime of distribution of a controlled substance on the 24th day of October, 1971 in violation of Chapter 229 of the 1970 Session Laws of the State of South Dakota. Following a trial by jury, the defendant was found guilty as charged on December 14, 1971. From the judgment and sentence entered pursuant thereto, he has appealed.
In State v. Matteson, 1973, 87 S.D. 216, 205 N.W.2d 512, a decision we have handed down today, we held that the title to Chapter 229 of the Session Laws of 1970 was constitutionally inadequate and that its invalidity applied to any criminal proceeding thereunder between July 1, 1970 and July 1, 1972. Accordingly, since the present action concerned the commission of a crime during the defective title period, we are compelled to reverse the judgment of conviction.
Reversed.
BIEGELMEIER, C. J., and HANSON, J., concur.
WOLLMAN, J., dissents.
DOYLE, J., not participating.